 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   DANIELS SHARPSMART, INC.,                           Case No. 1:17-cv-00403-LJO-SAB

11                   Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
                                                         DISPOSITIVE DOCUMENTS WITHIN
12           v.                                          THIRTY DAYS

13   KAREN SMITH, et al.,                                (ECF No. 56)

14                   Defendants.

15

16          Following remand from the Ninth Circuit Court of Appeals, this action has been stayed

17 while the parties discuss settlement of the action. On November 2, 2018, the parties filed a joint

18 status report informing the Court that the matter has settled.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      The stay in this action is CONTINUED; and

21          2.      The parties shall file dispositional documents within thirty days of the date of

22                  entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        November 5, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
